To compel respondent to grant a new trial.
Denied February 25, 1891, with costs.
Appeal from a justice of the peace by defendant, December 18,1889. Case on printed docket January, April and September terms, 1890. Appellant did not appear by attorney. Notices of trial were personally served upon him. Judgment was taken November 11, 1890. Two days before the case was reached, a notice that the case would be reached on November 11, was sent by the circuit judge to appellant, and left by the sheriff with appellant’s wife, at his residence. The contention of relator was, that he was out of the city and that his attorney had no notice of the fact that the case was likely to be reached.